 In the Matter Of MINNEAPOLIS HONEYWELL REGULATOR COMPANYandUNITED ELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA,LOCAL 1145, CIOIn the Matter Of MINNEAPOLIS HONEYWELL REGULATOR COMPANYandTHE MINNEAPOLIS FEDERATION OF HONEYWELL ENGINEERSCases Nos.18-R-1347 and 18-R-1409,respectively.DecidedMarch 6, 1946Mr. S. M. Site,of Minneapolis, Minn., for the Company.Mr. Douglas Hall,of Minneapolis, Minn., for the U. E.Mr. J. Steward McClendon,ofMinneapolis,Minn., for theFederation.Mr. Philip Licari,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENT OF THE CASEUpon separate petitions duly filed by United Electrical, Radioand Machine Workers of America, Local 1145, CIO, and The Minne-apolis Federation of Honeywell Engineers, herein respectively calledUE and Federation, each alleging that a question affecting com-merce had arisen concerning the representation of employees ofMinneapolis Honeywell Regulator Company, Minneapolis, Minne-sota, the National Labor Relations Board consolidated the cases andprovided for an appropriate hearing upon due notice before StephenM. Reynolds, Trial Examiner.'The hearing was held at Minne-apolis,Minnesota, on July 31, August 2, and December 20, 1945, andJanuary 2 and 3, 1946. The Company, the UE, and the Federationappeared and participated.All parties were afforded full oppor-iOn November 19, 1945, subsequent to the filing of the petition by the Federation,the Board ordered thatbotheases be consolidatedand that the record onthe hearingheld on the original petitionfiledby the UE be reopened to adduce further evidencewith respect to the claimsof bothpetitioners.66 N. L.R. B., No. 35.314 MINNEAPOLIS HONEYWELLREGULATOR COMPANY315tunity to be heard,to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case,the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMinneapolis Honeywell Regulator Company, a Delaware corpo-ration,is engaged at its various plants in the manufacture,sale, anddistribution of automatic control devices. Its Minneapolis, Minne-sota,plant is the only one involved in this proceeding.Annually,the Company purchases for this plant raw materials valued atapproximately$3,000,000, of which 75 percent is shipped frompoints outside the State of Minnesota.During the same period, theCompany produces at this plant finished goods valued in excess of$1,000,000, of which 75 percent is shipped outside the State ofMinnesota.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Electrical,Radio and Machine Workers of America, Local1145, affiliated with the Congress of Industrial Organizations, is alabor organization,admitting to membership employees of theCompany.The Minneapolis Federation of Honeywell Engineers,unaffiliated,is a labor organization,admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONOn July 2,1945,the UE advised the Company that it representeda majority of certain of the Company's employees at its Minneapolis,Minnesota,plant and wished to be recognized as the exclusive bar-gaining representative of such employees.On or about October 4,1945,the Federation notified the Company of its claim to represen-tation of certain of its employees at the Company'sMinneapolisplant.The Company refused to recognize either the UE or theFederation until certified by the Board in an appropriate unit. 316DECISIONS OF' NATIONAL LABOR RELATIONS BOARD.Statements of a Field Examiner for the Board, introduced intoevidenceat thehearing, indicate that the UE and the Federationeach represents a substantial number of employees in the unit itallegesto be appropriate .2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Federation seeks a unit of all engineers and technicalemployees in the Engineering Division and Methods Department aof the Company's Minneapolis, Minnesota, operations, includingsalesengineers working throughout the Minneapolis-St. Paul area,time-study engineers, chemists, patent' engineers,materialspecifica-tion engineers, physicists, metallurgists, mathematicians, draftsmen,technical writers, and the senior clerks of the factory contact group,but excludingsalesengineers working outside the St. Paul-Minne-apolisarea,fixturemechanics,model shop, clerical, production,maintenance, and supervisory employees.The UE, on the otherhand, desires a unit of all engineers and technical employees limitedto the Company's Test Department of the Engineering Division, in-cluding fixture mechanics, but excluding supervisory employees.The Company takes no position with respect to the appropriatenessof the unit sought by the Federation, but it opposes the creationof the unit claimed by the UE on the ground that it is inappropriatefor collective bargaining purposes.In the event the Board findseither unit appropriate, the Company would excludeallsalesengineers.The Company operates an engineering division which is dividedinto two main departments, namely, Design and Development, andTest.The record shows that the operations of this Division andof the Methods Department are under the over-all supervision ofone of the Company's vice presidents, who is responsible for allmatters of general policy, including wages, standards of employment,and working conditions.The evidence indicates that there is closesimilarity of qualifications,ratesof pay, and general working con-ditions among all the foregoing engineering and technical employees.2The Field Examiner reported that the UE submitted 21 authorization cards andthat the unit it alleged to be appropriate is composed of approximately 28 employees.He further reported that the Federation submitted 132 application for membership cards,and that there are about 224 employees in the unit it alleged to be appropriate.$ Althoughthe methodsDepartment was transferred administratively from the Engi-neering to the Production Division,its functions are no different than they were aspart of the Engineering Department, and the bulk of the employees in it are graduateengineers and technicians, MINNEAPOLIS HONEYWELL REGULATOR COMPANY317It further appears that there are frequent interchanges of engineer-ing and technical employees among the afore-mentioned depart-ments.Thus, the functions and interests of all engineers andtechnical employees in its various departments are closely related.The UE's request for a unit of engineers and technical employeeslimited to the Test Department rests primarily on the fact that itsorganization has been extended only to these employees.Although,in the past, the Board has found appropriate units composed of de-partmental or other homogeneous groups of employees pending morecomplete organization on a broader basis, it will not customarilypredicate a unit finding on the extent of one union's organizationwhere, as here, organization of the employees by a rival union hasbeen effected on the basis of a broader and more inclusive bargain-ing unit.We are of the opinion, therefore, that the unit sought bythe UE is inappropriate for the purposes of collective bargaining.4We shall, therefore, dismiss the UE's petition.As stated above, the Company would exclude, whereas the Feder-ation would include, the following category of employees :Sales engineers:The Company has approximately 40 sales officeslocated throughout the United States. In these offices, there aresalesengineers who are engaged in selling the Company's productsand in acting as consultants to prospective buyers.Because of theirlocation, these sales engineers have comparatively littleassociationwith the Company's other engineers and technical employees.Weare of the opinion that they have no substantial interests in commonwith the other technical and engineering employees sought herein.We shall, therefore, excludesales engineersfrom the unit.We find that all engineers and technical employees in the En-gineering Division and the Methods Department of the Company'sMinneapolis,Minnesota, plant, including material specification en-gineers," time-study engineers, chemists, patent engineers, physicists,metallurgists, mathematicians, draftsmen, technical writers, and thesenior clerk of the factory contact group, but excludingall salesengineers,fixture mechanics, and model shop, clerical, production,and maintenance employees, and all supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.4SeeMatter of Florida Power4 LightCompany,63 N. L. R B. 484; andMatter ofUnion Switch and Signal Company,63 N L. R. B. 974."Including Juel Enstad and C. E. Holdridge who, although classified as "miscellaneous"employees,are shown by the record to be technical employees.Excluding,however,H. P. Halverson,Vernon Church,Han Lawson who, although classified as technicians,itre in fact routine unskilled workers. 3 18DECISIONS, OF NATIONAL LABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questionconcerningrepresentation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection. ,DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor 'Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with MinneapolisHoneywell Regulator Company, Minneapolis, Minnesota, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the,Eight-eenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11, ofsaid Rules and Regulations, among the employees in the,unit foundappropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by The Min-neapolis Federation of Honeywell Engineers, for the purposes ofcollective bargaining."ORDERUpon the basis of the foregoing findings of fact and upon theentire record in the cases, the National Labor Relations Board hereby0At thehearing, theTIE did not indicate whether or not itwished to appear on theballot If the Boardfoundappropriatea unitother thanthe one comprised of the em-ployees In the Test Department.Should theUE desireto participate itt the electiondirected herein,It should notifythe Regional Director In writing within five (5)days fromdate of thisDecision andDirection. MINNEAPOLIS HONEYWELLREGULATOR COMPANY319orders that the petition for investigation and certification of repre-sentatives of employees of Minneapolis Honeywell Regulator Com-pany, Minneapolis, Minnesota, filed by United Electrical, Radio andMachine Workers of America, Local 1145, C. I. 0., in Case No.18-R-1347, be, and it hereby is, dismissed.